Argued December 10, 1943.
The court below adopted the master's recommendation and granted the husband a divorce on the ground of indignities. This appeal by the wife followed.
It is scarcely possible to think of an indignity more malicious, less pardonable than a wife's falsely proclaiming, not only to members of her husband's family, but to numerous strangers, that he is a sexual pervert. It completely over-shadows the many other indignities about which there is considerable testimony. To reveal it to any except one bearing a relationship of strictest confidence such as a physician might amount to an indignity even if true. But the master who saw the witnesses did not believe it was true. The court below agreed with him.
The master's report contains a superlatively well considered analysis of the evidence and discussion of the contentions and arguments of both sides and of the law. Much of the testimony is unprintable. Nothing about this case would encourage us to believe that we would enrich the case law of this commonwealth by an extended opinion. It is enough to say that our study of the record draws us irresistibly to the independent conclusion that the master and the court were right.
The decree is affirmed at appellant's cost. *Page 257